DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 53-82 (renumbering as 1-30 respectively) are allowed.

Claims 53, 60 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “constructing a physical broadcast channel (PBCH) payload, wherein bit locations are selected for encoding a plurality of bits of the PBCH payload based on estimated reliability of the bit locations, wherein the plurality of bits comprise frozen bits, unknown bits that are unknown to a user equipment (UE), and potentially known bits that are potentially known by the UE, wherein at least a plurality of the potentially known bits comprising at least a part of timing information are given a less reliable bit location than the unknown bits; and transmitting the PBCH payload in at least one of a plurality of synchronization signal (SS) blocks.”

Claims 67, 76 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving a physical broadcast channel (PBCH) payload of a second cell in at least one of a plurality of synchronization signal (SS) blocks, wherein each SS block comprises corresponding timing information, and wherein the PBCH payload comprises frozen bits, unknown bits that are unknown to the UE, and potentially known bits that are potentially known by the UE, wherein the potentially known bits comprise at least a part of timing information; and decoding the PBCH payload based on a successive decoding order”.

Moreover, the Applicant’s arguments concerning the WU’s reference as it relates to the timing information given less reliable bit location than the unknown bits not being supported in the Provisional Application are found to be persuasive.  In view of that, the rejection has been withdrawn.


3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473